IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37043

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 523
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 24, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
MATTHEW JOHN COLADONATO,                         )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence,
       with two-year determinate term, for felony driving under the influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Matthew John Coladonato pled guilty to felony driving under the influence. I.C. §§ 18-
8004, 18-8005(7).    In exchange for his guilty plea, the state dismissed an allegation that
Coladonato was a persistent violator. The district court imposed a unified ten-year sentence with
a two-year determinate term, but after a period of retained jurisdiction, suspended the sentence
and placed Coladonato on probation. Subsequently, Coladonato admitted to violating the terms
of the probation, and the district court consequently revoked probation and ordered execution of
the original sentence. Coladonato appeals, contending that the district court abused its discretion
in revoking probation, that the sentence is excessive, and that the district court should have sua
sponte reduced the sentence upon revocation.


                                                1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 326, 834 P.2d at 328.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Coladonato’s original sentence without modification. Therefore, the order revoking
probation and directing execution of Coladonato’s previously suspended sentence is affirmed.




                                                2